*585ON MOTION ROB REHEARING.
MacIntyre, J.
The plaintiff could sue under the form prescribed by the act of 1847 (Ga. L. 1847, p. 203). See Talbotton R. Co. v. Gibson, 106 Ga. 229, 234 (32 S. E. 151); Southern Printers Supply Co. v. Felker, 125 Ga. 148 (54 S. E. 193). “Where there is a special contract which has been performed on one side, and there is nothing left to be performed but payment on the other, a recovery can be had either upon the contract* or upon a general indebitatus assumpsit or quantum meruit. Hill v. Balcom, 79 Ga. 444 (5 S. E. 200). See also Chapman v. Conwell, 1 Ga. App. 212, 215 (58 S. E. 137). Under the contract in the instant case, the defendant was to pay the plaintiff stated amounts per month for a period of three years for “bulletin rent.” The contract was sever-able (Hill v. Balcom, supra); and when the plaintiff had performed its obligations under it for twenty-one months, the event had happened which fixed the liability of the defendant for these months, and nothing remained to be done as to these months but payment by the defendant. When the case was brought, the defendant was due the plaintiff pay for “bulletin rent” for twenty-one months, and only for that time. Before the trial of the case the three years for which the contract was to run had expired, and after said time had expired the plaintiff, without objection, amended the petition by suing for the “bulletin rent” due for the remainder of said three years. The effect of the amendment was merely to sue fgr other sums which had become due and payable when the amendment was made, which sums, together with the sums originally sued for, totaled the entire amount due at the expiration of the contract. The amendment in no wise militates against the plaintiff’s right to recover, and the case is controlled in principle by the decisions above cited. The plaintiff was entitled to recover under the pleading and the evidence. Rehearing denied.